TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00705-CV



                                 John E. Rodarte, Sr., Appellant

                                                 v.

             The State of Texas, Department of Family and Protective Services,
                            and Judge Mary Roman, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
     NO. D-1-GN-13-001125, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant has failed to prosecute this appeal. The clerk’s record in this case was due

to be filed on November 18, 2013, and is overdue. On December 23, 2013, the Travis County

district clerk’s office notified the Court that appellant had neither paid for the clerk’s record nor

made arrangements for payment. See Tex. R. App. P. 35.3. On January 8, 2014, this Court’s clerk

sent appellant a notice advising that the record was overdue and cautioned that the appeal could be

dismissed for want of prosecution unless appellant made arrangements with the district clerk’s office

to pay for the record and filed a response demonstrating compliance no later than February 10, 2014.

Appellant has not responded to the notice, and the clerk’s record remains overdue. Accordingly, we

dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3 (b), (c).
                                           _____________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Prosecution

Filed: February 28, 2014




                                              2